116 Ga. App. 414 (1967)
157 S.E.2d 802
TRAVELERS INSURANCE COMPANY et al.
v.
TUCKER et al.
43012.
Court of Appeals of Georgia.
Argued September 11, 1967.
Decided September 29, 1967.
*415 Perry, Walters, Langstaff & Lippitt, Thad W. Gibson, for appellants.
Murphy Rogers, McDonald & Mills, J. C. McDonald, for appellees.
QUILLIAN, Judge.
In a workmen's compensation case the question of dependency is one of fact, to be determined according to the circumstances of each case. This determination is made after considering "the amounts, frequency, and continuity of actual contributions of cash or supplies, the needs of the claimants, and the legal and moral obligation of the employee." Ga. Power &c. Co. v. Patterson, 46 Ga. App. 7, 8 (166 SE 255). Such contributions may have been made by the deceased in the form of services rendered to the claimants. Maryland Cas. Co. v. Bartlett, 37 Ga. App. 777 (142 SE 189).
While there was some conflict in the record as to whether at the time of the deceased's death the claimants were as dependent on the deceased as they were prior to his death, an award of the Workmen's Compensation Board will not be disturbed where there is any evidence to support it. The weight and credit to be given the testimony of the witnesses, and conflicts in evidence *416 are for determination by the board. Wilson v. Aragon Mills, 110 Ga. App. 392 (138 SE2d 596).
In view of the evidence and the authorities herein cited, the court did not err in affirming the award.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.